Peck, J.
delivered the opinion of the court.
We are of opinion, the evidence offered was properly rejected. The circuit judge, in the charge to the jury, has given the proper reasons for it. With the charge of the court we accord. Men are not permitted to redress tfteir own wrongs, or to restore themselves to lost rights at their own will and pleasure; others have rights also. The process of the law and the courts, are open to them, and to these resort must he had, not to force and acts of violence. 2 Tenn. Rep. 97. It was supposed that the indictment did not show a possession of the house by Marshall, at the time of the entry; that is not so. The bill charges, that he was then and there possessed of the house, and that the negro, with force and arms, with clubs, knives, &c. was taken from and out of the house, and out of the possession of said Marshall. It is a sufficient indictment, and the charge of the court to the jury, and the opinion upon the admission of the evidence offered being correct, the judgment is affirmed.
Judgment affirmed.